Milton A. Wilts®, J.
The defendant herein has applied for a hearing upon his application for a writ of error coram nobis. His moving papers recite several convictions and allege that he was not afforded a “ speedy trial ” upon some of same. None of his moving papers appear to raise any question that could possibly be considered upon an application for a writ of error coram nobis. There is no question of fact, it appears. The affidavit of the District Attorney does not substantially dispute any question raised by the defendant that does appear in the moving papers and in the records; but confirms the statement aforesaid, viz., admitting a great deal of defendant’s contentions, there is no dispute as to facts, only as to interpretation of law under which he is presently confined. In other words, it is a question as to whether the defendant is presently incarcerated under an invalid commitment, which is entirely a question of law, and which does not relate to any alleged error of the sentencing court or any other matters that are usually considered under the defendant’s present application. (People v. Richetti, 302 N. Y. 290; People v. Seymour, 208 Misc. 894.)
Since there is no question of fact presented for determination here, the application is denied.
It might very well be that under the proper proceeding, for instance, an application for a writ of habeas corpus, the defendant might have this matter reviewed at further length.
In any event, the applications of the defendant are denied, and the District Attorney is respectfully asked to send a copy of this decision to the defendant, and also a certified copy of the order that he is herewith asked to submit and file in accordance with the above.